Exhibit 10.7

EXECUTION VERSION

GUARANTY AGREEMENT

THIS GUARANTY (this “Guaranty”) is made as of July 24, 2013, by and among the
guarantors identified on Exhibit A attached hereto (collectively, the
“Guarantors”), and Rexford Industrial Realty, L.P., a Maryland limited
partnership (the “Operating Partnership”) in favor of Bank of America, N.A. (the
“Lender”).

RECITALS

Pursuant to that certain Loan Agreement dated April 16, 2013, by and among RIF V
– Glendale Commerce Center, LLC, a California limited liability company, RIF V –
GGC Alcorn, LLC, a California limited liability company, and RIF V – 3360 San
Fernando, LLC, a California limited liability company (collectively and
individually the “Borrower”) and Lender (the “Loan Agreement”), the Lender made
a loan to the Borrower in the original maximum principal amount of $42,750,000
(the “Loan”), which Loan is secured by, among other collateral, that certain
Deed of Trust, Assignment, Security Agreement and Fixture Filing dated April 16,
2013 made by RIF V – Glendale Commerce Center, LLC and RIF V – 3360 San
Fernando, LLC, together as grantor, to Lender, and that certain Deed of Trust,
Assignment, Security Agreement and Fixture Filing dated April 16, 2013 made by
RIF V – GGC Alcorn, LLC, to Lender (together the “Deed of Trust”), which grants
to Lender a security interest in certain real property (or the leasehold
interest therein) located in the City of Los Angeles, State of California,
commonly known as 3332, 3334, 3368, 3370, 3378, 3380, 3410, 3429, 3340 and 3360
San Fernando Road and 3550 Tyburn Street and further described in the Deed of
Trust and related personal property (the foregoing, collectively, the “Property”
and together with any other property securing the Loan, if any, the
“Collateral”). The documents which evidence the Loan or the Collateral,
including, without limitation, the Deed of Trust, are collectively referred to
as the “Loan Documents.”

In order to assure the Borrower’s payment of its obligations under the Loan and
the performance of the Borrower’s obligations under the Loan and the Deed of
Trust, the Guarantors are willing to guarantee a portion of the amounts due
under the Loan on the terms set forth below.

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Guarantors hereby agree as follows:

1. Guaranty.

(a) If (i) an event of a default which permits the Lender to accelerate the
repayment of the obligations of the Borrower to the Lender secured by the Deed
of Trust (collectively, the “Obligations”) has occurred (such default and
repayment obligation referred to hereinafter as a “Default”), and (ii) the
Lender has accelerated the Loan as a result of such Default, then each
Guarantor, severally and not jointly, absolutely and unconditionally guarantees
and promises to pay directly to the Lender on behalf of the Borrower in lawful
money of the United States of America an amount equal to such Guarantor’s
Guaranty Percentage (as defined below) of the Shortfall Amount (as defined
below); provided that no demand shall be made under this Guaranty for payment by
any Guarantor as a result of a Default (x) until such



--------------------------------------------------------------------------------

time as the Lender shall have fully and completely exercised (and not waived)
all rights, powers, and remedies it has with respect to foreclosure on the
Property and pursued all of its available rights and remedies against other
assets of the Borrower which secure the Loan, if any, and any recoveries from
such actions have been applied to reduce the amount of the Obligations or
(y) following the date any such Default is cured. For purposes of this Guaranty,
the following definitions shall apply. The “Shortfall Amount” shall equal the
positive excess of (i) the lesser of: (A) the aggregate of the “Maximum
Liability” (as listed opposite the Guarantors’ names on Exhibit A attached
hereto) of all Guarantors whose obligations under this Guaranty are then
outstanding; and (B) the aggregate outstanding amount of the Obligations
immediately prior to the Default (the “Aggregate Maximum Liability”), over
(ii) the sum of all cash and other amounts received or otherwise recovered by
the Lender together with the fair market value of the Property obtained by the
Lender (without regard to whether such amounts and value are applied to
principal, interest, late fees, penalties and costs of collection), if any,
after the Default from or on behalf of the Borrower in proceedings against the
Borrower or the Property under the Loan Documents. Each Guarantor’s “Guaranty
Percentage” shall equal the quotient of (i) such Guarantor’s Maximum Liability
(as listed opposite the Guarantors’ names on Exhibit A attached hereto) over
(ii) the Aggregate Maximum Liability. Notwithstanding anything to the contrary
in the foregoing, the maximum amount of each Guarantor’s liability hereunder
shall in no event be greater than the “Maximum Liability” listed opposite the
Guarantor’s name on Exhibit A attached hereto, and under no circumstances shall
a Guarantor be obligated to pay an aggregate amount under this Guaranty in
excess of such Guarantor’s Maximum Liability. The obligations of each Guarantor
hereunder are separate and distinct from the obligations of any other Guarantor
hereunder and are not joint and several.

(b) Notwithstanding any provision to the contrary in this Guaranty, no Guarantor
shall have any obligation to make any payment pursuant to this Guaranty to the
extent that the Default occurs as a result of, or in connection with “material
uninsured damage” to the Property caused by an earthquake or act of terrorism.
For purposes of this Guaranty, the term “material uninsured damage” shall refer
to damage to the Property that is not compensated for by insurance and which is
in an amount greater than twenty percent (20%) of the original principal amount
of the Loan.

2. Term of Guaranty. This Guaranty, as well as all of the rights, duties,
requirements and obligations created hereunder, shall expire and be of no
further force or effect with respect to each Guarantor as of the earlier of
(a) the date on which the Obligations under the Loan are satisfied in full, or
(b) the Termination Date with respect to such Guarantor. The “Termination Date”
with respect to a Guarantor shall be the effective date set forth in a written
notice from such Guarantor to the Borrower and the Lender, stating that such
Guarantor is terminating its obligations under this Guaranty, provided that
(i) such date shall not be earlier than the earlier of (x) three (3) months
after the date such Guarantor has disposed of all of its equity interest in the
Operating Partnership or (y) six (6) months after such Guarantor has given
written notice to the Operating Partnership that he wishes to be released from
his obligations under this Guaranty, and (ii) the fair market value of the
Collateral exceeds the outstanding balance of the Obligations, including accrued
and unpaid interest, as of the Termination Date. Notwithstanding the foregoing,
the obligations of a Guarantor hereunder shall continue after the Termination
Date with respect to such Guarantor to the extent of any claims that are
attributable fully and solely to an event or action that occurred on or before
the Termination Date with respect to such Guarantor.

 

2



--------------------------------------------------------------------------------

3. Remedies. If a Guarantor fails to promptly perform his obligations under this
Guaranty, the Lender may from time to time bring an action at law or in equity,
or both, to compel such Guarantor to perform his obligations hereunder, and to
collect in any such action compensation for all loss, cost, damage, injury and
expense sustained or incurred by the Lender as a consequence of the failure of
such Guarantor to perform his obligations together with interest thereon at the
rate of interest applicable to the principal balance of the Loan.

4. Rights of the Lender. Without in any manner limiting the generality of the
foregoing, the Borrower, the Lender, or any subsequent holder of the Loan or
beneficiary of the Deed of Trust may, from time to time, without notice to or
consent of the Guarantors, agree to any amendment, waiver, modification or
alteration of the Loan or the Deed of Trust relating to the Borrower and its
rights and obligations thereunder (including, without limitation, renewal,
waiver or variation of the maturity of the indebtedness pursuant to the Loan,
increase or reduction of the rate of interest payable under the Loan, release,
substitution or addition of any guarantor or endorser and acceptance of any
security for the Loan). The Loan may be extended one or more times without
notice to or consent from the Guarantors, and the Guarantors shall remain at all
times bound to its obligations under this Guaranty, notwithstanding such
extensions.

5. Guarantors’ General Waivers. Until the Obligations are paid in full, each
Guarantor waives: (a) any defense now existing or hereafter arising based upon
any legal disability or other defense of the Borrower, such Guarantor or any
other guarantor or other Person (as defined below), or by reason of the
cessation or limitation of the liability of the Borrower, such Guarantor or any
other guarantor or other Person from any cause other than full payment and
performance of all obligations due under the Loan Documents; (b) any defense
based upon any lack of authority of the officers, directors, partners or agents
acting or purporting to act on behalf of the Borrower or any other Person, or
any defect in the formation of the Borrower or any other Person; (c) the
unenforceability or invalidity of any security or guarantee or the lack of
perfection or continuing perfection, or failure of priority of any security for
the obligations guarantied hereunder; (d) subject to Section 1(a), any and all
rights and defenses arising out of an election of remedies by the Lender, even
though that election of remedies, such as a nonjudicial foreclosure with respect
to security for a guaranteed obligation, has destroyed such Guarantor’s rights
of subrogation and reimbursement against the principal by the operation of
Section 580d of the California Code of Civil Procedure or otherwise (or any
other comparable laws of any other State applicable to this Guaranty or the
security for the Loan); (e) any defense based upon the Lender’ failure to
disclose to such Guarantor any information concerning Borrower’s or any other
Person’s financial condition or any other circumstances bearing on the
Borrower’s or any other Person’s ability to pay and perform all obligations due
under the Loan or any of the other Loan Documents; (f) any failure by the Lender
to give notice to the Borrower, such Guarantor or any other Person of the sale
or other disposition of security held for the Loan, and any defect in notice
given by the Lender in connection with any such sale or disposition of security
held for the Loan; (g) any failure of the Lender to comply with applicable laws
in connection with the sale or disposition of security held for the Loan,
including, without limitation, any failure by the Lender to conduct a
commercially reasonable sale or other

 

3



--------------------------------------------------------------------------------

disposition of such security; (h) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in any other respects more burdensome than that of a principal, or
that reduces a surety’s or guarantor’s obligations in proportion to the
principal’s obligation; (i) any use of cash collateral under Section 363 of the
Federal Bankruptcy Code; (j) any defense based upon the Lender’ election, in any
proceeding instituted under the Federal Bankruptcy Code, of the application of
Section 1111(b)(2) of the Federal Bankruptcy Code or any successor statute;
(k) any defense based upon any borrowing or any grant of a security interest
under Section 364 of the Federal Bankruptcy Code; and (l) any defense based upon
the application by the Borrower of the proceeds of the Loan for purposes other
than the purposes represented by the Borrower to the Lender or intended or
understood by the Lender or such Guarantor. Each Guarantor agrees that the
payment and performance of all obligations due under the Loan or any of the
other Loan Documents or any part thereof or other act which tolls any statute of
limitations applicable to the Loan or the other Loan Documents shall similarly
operate to toll the statute of limitations applicable to such Guarantor’s
liability hereunder. Without limiting the generality of the foregoing or any
other provision hereof, and subject to the proviso in Section 1(a), each
Guarantor further waives any and all rights and defenses that such Guarantor may
have because the Borrower’s debt is secured by real property; this means, among
other things, that if the Lender forecloses on any real property collateral,
including the Property, pledged by the Borrower, then the Lender may collect
from such Guarantor in accordance with the terms of this Guaranty even if the
Lender, by foreclosing on the real property collateral, has destroyed any right
such Guarantor may have to collect from the Borrower. Subject to Section 1(a),
the foregoing sentence is an unconditional and irrevocable waiver of any rights
and defenses such Guarantor may have because the Borrower’s debt is secured by
real property. Without limiting the generality of the foregoing or any other
provision hereof, until the Obligations are paid in full (and subject to the
provisos set forth in Paragraph 6), and subject to the proviso in Section 1(a),
each Guarantor expressly waives to the extent permitted by law any and all
rights and defenses, including without limitation any rights of subrogation,
reimbursement, indemnification and contribution, which might otherwise be
available to such Guarantor under California Civil Code Sections 2787 to 2844,
inclusive, 2846 to 2855, inclusive, 2899 and 3433 and under California Code of
Civil Procedure Sections 580a, 580b, 580d and 726 (or any of such sections), or
any other jurisdiction to the extent the same are applicable to this Guaranty or
the agreements, covenants or obligations of such Guarantor hereunder (or any
other comparable laws of any other State applicable to this Guaranty or the
security for the Loan).

6. Waiver of Rights of Subrogation. Subject to Section 1(a), this is a guarantee
of payment and not of collection, and the obligations of the Guarantors
hereunder shall be in addition to and shall not limit or in any way affect the
obligations of the Guarantors under any other existing or future guaranties
unless said other guaranties are expressly modified or revoked in writing. Each
Guarantor expressly waives any and all rights of subrogation, reimbursement,
indemnity, exoneration, contribution or any other claim which such Guarantor may
now or hereafter have against the Borrower or any other Person directly or
contingently liable for the payment or performance of the Loan or Deed of Trust
(including, without limitation, any property collateralizing the Obligations),
arising solely from the existence or performance of this Guaranty. Each
Guarantor further agrees that it will not enter into any agreement providing,
directly or indirectly, for contribution, reimbursement or repayment by the
Borrower or any other Person on account of any payment by such Guarantor and
further agrees that any such

 

4



--------------------------------------------------------------------------------

agreement, whether existing or hereafter entered into, would be void. In
furtherance, and not in limitation, of the preceding waiver, each Guarantor and
the Operating Partnership by their acceptance hereof agree that (i) any payment
to the Lender or any Indemnified Party by such Guarantor pursuant to this
Guaranty shall be treated as a contribution by such Guarantor to the capital of
the Operating Partnership, followed by a contribution by the Operating
Partnership to the capital of Borrower, or, if the Operating Partnership owns
Borrower through one or more entities, as a contribution by the Operating
Partnership to the capital of Borrower through successive contributions through
each such entity, and any such payment shall not cause such Guarantor to be a
creditor of the Operating Partnership, the Borrower or any partner or affiliate
thereof, and (ii) such Guarantor shall not be entitled to, and shall not
receive, the return of any such capital contribution or receive any
consideration in exchange therefor (including, but not limited to, any
distribution from the Operating Partnership with respect to such contribution or
interests or units in the Operating Partnership).

7. Indemnification of Other Parties. If, for any reason, (A) the Operating
Partnership or any of its partners or affiliates, other than Borrower (each, an
“Indemnified Party”), is required to make (i) any payment to the Lender or
(ii) any contribution to the Operating Partnership or the Borrower with respect
to the portion of the Loan for which a payment pursuant to this Guaranty is
required, or (B) the Lender’ ability to make a claim against any Guarantor is
reduced solely as a result of the Lender’s concurrent status as an Indemnified
Party (collectively, an “Indemnified Party Outlay”), each Guarantor shall
absolutely and unconditionally reimburse the Indemnified Party for, or pay to
the Lender (as applicable), the lesser of (i) such Guarantor’s Guaranty
Percentage of the full amount of such Indemnified Party Outlay or (ii) the
maximum amount such Guarantor would have been obligated to pay the Lender under
Paragraph 1 hereof had such payment not been made by the Indemnified Party or
had such reduction not occurred and provided the conditions set forth in
Paragraph 1 hereof triggering such obligations by such Guarantor shall have
occurred. Each Guarantor shall reimburse the Indemnified Party, or make a
payment to the Lender, as and to the extent required by this Paragraph 7 within
60 days after receiving written notice of an Indemnified Party Outlay from the
Indemnified Party. It is intended that each Indemnified Party be a third party
beneficiary of the obligations of the Guarantors under this Paragraph 7, and
that each Indemnified Party shall have the right to enforce the obligations of
the Guarantors hereunder, except as expressly provided in this Guaranty. Any
payments to an Indemnified Party or the Lender hereunder shall for all purposes
hereunder be treated by each Guarantor and the Operating Partnership as capital
contributions by each Guarantor to the Operating Partnership, followed by
capital contributions by the Operating Partnership to the Borrower, or, if the
Operating Partnership owns Borrower through one or more entities, as a
contribution by the Operating Partnership to the capital of Borrower through
successive contributions through each such entity, in accordance with the
provisions of Paragraph 6 above.

8. Unsecured Obligations. This Guaranty is not secured and shall not be deemed
to be secured by any security instrument unless such security instrument
expressly recites that it secures this Guaranty. Notwithstanding the foregoing,
in no event shall the Deed of Trust secure this Guaranty.

 

5



--------------------------------------------------------------------------------

9. Understanding With Respect to Waivers. Each Guarantor warrants and agrees
that each of the waivers set forth in this Guaranty are made with such
Guarantor’s full knowledge of their significance and consequences, and that
under the circumstances the waivers are reasonable and not contrary to public
policy or law. If any of said waivers shall hereafter be determined by a court
of competent jurisdiction to be contrary to any applicable law or against public
policy, such waivers shall be effective only to the maximum extent permitted by
law.

10. Rules of Construction. The term “Borrower” as used herein shall include the
Borrower and any other Person at any time assuming or otherwise becoming
primarily liable for all or any part of the obligations of the Borrower under
the Loan or any of the other Loan Documents. The term “Person” as used herein
shall include any individual, corporation, partnership, limited liability
company, trust or other legal entity of any kind whatsoever. When the context
and construction so require, all words used in the singular herein shall be
deemed to have been used in the plural and vice versa. All headings appearing in
this Guaranty are for convenience only and shall be disregarded in construing
this Guaranty.

11. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA, EXCEPT TO THE EXTENT
PREEMPTED BY FEDERAL LAWS. EACH GUARANTOR AND ALL PERSONS AND ENTITIES IN ANY
MANNER OBLIGATED TO THE LENDER UNDER THIS GUARANTY CONSENT TO THE JURISDICTION
OF ANY FEDERAL OR STATE COURT WITHIN THE STATE OF CALIFORNIA AND ALSO CONSENT TO
SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA OR FEDERAL LAW (OR THE
LAW OF ANY OTHER STATE APPLICABLE TO THIS GUARANTY OR THE SECURITY FOR THE
LOAN).

12. Disclosure. The Operating Partnership shall furnish a copy of this Guaranty
to the Lender immediately after its execution by the Guarantors.

13. No Assignment. None of the parties shall be entitled to assign their rights
or obligations under this Guaranty to any other Person without the written
consent of the other parties.

14. Entire Agreement. The Guarantors, the Operating Partnership and, by the
Lender’s acceptance of the delivery of a copy of this Guaranty pursuant to
Paragraph 12, the Lender agree that this Guaranty contains the entire
understanding and agreement between them with respect to the subject matter
hereof and cannot be amended, modified or superseded, except by an agreement in
writing signed by all of such parties in accordance with Paragraph 16.

15. Notices. Any notice given pursuant to this Guaranty shall be in writing and
shall be deemed given when delivered personally to the other party, or sent by
registered or certified mail, postage prepaid, to the addresses listed below or
to such other address with respect to which notice is subsequently provided in
the manner set forth above.

if to the Operating Partnership, to:

Rexford Industrial Realty, L.P.

11620 Wilshire Boulevard, Suite 300

Los Angeles, CA 90025

Facsimile: (310) 966-1690

Attention: Howard Schwimmer and Michael S. Frankel

 

6



--------------------------------------------------------------------------------

if to a Guarantor, to:

Rexford Industrial Realty, Inc.

11620 Wilshire Boulevard, Suite 300

Los Angeles, CA 90025

Facsimile: (310) 966-1690

Attention: Howard Schwimmer and Michael S. Frankel

16. Amendments. This Guaranty shall not be modified, amended or (except as
expressly provided herein) terminated in a manner which is materially adverse to
the Lender, the Borrower or any Indemnified Party without the written consent of
such party.

17. Miscellaneous. The provisions of this Guaranty shall bind and benefit, the
heirs, executors, administrators, legal representatives, successors and assigns
of each Guarantor, the Borrower, the Lender and the Indemnified Parties. If any
provision of this Guaranty shall be determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable, that portion shall be
deemed severed from this Guaranty and the remaining parts shall remain in full
force as though the invalid, illegal or unenforceable portion had never been
part of this Guaranty.

18. Counterparts. This Guaranty may be executed in counterparts (including by
scan or facsimile) with the same effect as if all parties hereto had signed the
same document. All such counterparts shall be deemed an original, shall be
construed together and shall constitute one and the same instrument.

19. Condition of the Borrower. The Guarantors are not relying in any manner upon
any representation or statement of the Lender or any other Person. Each
Guarantor hereby represents and warrants that it is not relying upon or
expecting the Lender to furnish to it any information now or hereafter in the
Lender’s possession concerning the same or any other matter. By executing this
Guaranty, each Guarantor knowingly accepts the full range of risks encompassed
within a contract of this type, which risks it acknowledges. The Guarantors
shall have no right to require the Lender to obtain or disclose any information
with respect to the Obligations, the financial condition or character of the
Property, the Borrower’s ability to pay or perform the Obligations, the
existence or non-existence of any guaranties of all or any part of the
Obligations, any action or non-action on the part of the Lender, the Borrower or
any other Person, or any other matter, fact or occurrence whatsoever.

20. Ambiguity. Each Guarantor hereby waives any provision of law (including
without limitation California Civil Code section 1654) (or any other comparable
laws of any other State applicable to this Guaranty or the security for the
Loan) to the effect that an ambiguity in a contract or agreement should be
interpreted against the party that drafted the contract or agreement or was
responsible for the drafting of the contract or agreement.

[Signature page follows]

 

7



--------------------------------------------------------------------------------

EXECUTION VERSION

IN WITNESS WHEREOF, the Guarantors have duly authorized and executed this
Guaranty as of the date first above written.

 

GUARANTORS:

 

Guarantors listed in Exhibit A hereto

  By: Rexford Industrial Realty, L.P., a Maryland limited partnership, as
Attorney-in-Fact acting on behalf of each of the Guarantors named in Exhibit A
hereto     By: Rexford Industrial Realty, Inc., a Maryland corporation, its
general partner     By:  

/s/ Howard Schwimmer

      Name: Howard Schwimmer       Title: Co-Chief Executive Officer     By:  

/s/ Michael Frankel

      Name: Michael S. Frankel       Title: Co-Chief Executive Officer

[Signature page to Debt Guaranty Agreement]



--------------------------------------------------------------------------------

EXECUTION VERSION

 

BORROWER:

RIF V – Glendale Commerce Center, LLC,
a California limited liability company

RIF V – GGC Alcorn, LLC,
a California limited liability company

RIF V – 3360 San Fernando, LLC,
a California limited liability company

  By: Rexford Industrial Realty, L.P., a Maryland limited partnership, its sole
member and manager     By: Rexford Industrial Realty, Inc., a Maryland
corporation, its general partner     By:  

/s/ Howard Schwimmer

     

Name: Howard Schwimmer

Title: Co-Chief Executive Officer

    By:  

/s/ Michael Frankel

     

Name: Michael S. Frankel

Title: Co-Chief Executive Officer

OPERATING PARTNERSHIP

 

Rexford Industrial Realty, L.P., a Maryland limited partnership

  By: Rexford Industrial Realty, Inc., a Maryland corporation, its general
partner   By:  

/s/ Howard Schwimmer

   

Name: Howard Schwimmer

Title: Co-Chief Executive Officer

  By:  

/s/ Michael Frankel

   

Name: Michael S. Frankel

Title: Co-Chief Executive Officer

[Signature page to Debt Guaranty Agreement]



--------------------------------------------------------------------------------

EXECUTION VERSION

Exhibit A

 

Guarantors

   Maximum
Liability      Current
Guaranty
Percentage  

Guarantor 1

   $ 39,110         0.214 % 

Guarantor 2

   $ 39,108         0.214 % 

Guarantor 3

   $ 17,066         0.094 % 

Guarantor 4

   $ 6,534,722         35.823 % 

Guarantor 5

   $ 58,662         0.322 % 

Guarantor 6

   $ 27,881         0.153 % 

Guarantor 7

   $ 117,314         0.643 % 

Guarantor 8

   $ 22,646         0.124 % 

Guarantor 9

   $ 30,474         0.167 % 

Guarantor 10

   $ 39,113         0.214 % 

Guarantor 11

   $ 3,169         0.017 % 

Guarantor 12

   $ 686         0.004 % 

Guarantor 13

   $ 3,466,580         19.004 % 

Guarantor 14

   $ 3,146         0.017 % 

Guarantor 15

   $ 61,089         0.335 % 

Guarantor 16

   $ 19,560         0.107 % 

Guarantor 17

   $ 78,209         0.429 % 

Guarantor 18

   $ 30,217         0.166 % 

Guarantor 19

   $ 195,541         1.072 % 

Guarantor 20

   $ 87,991         0.482 % 

Guarantor 21

   $ 39,109         0.214 % 

Guarantor 22

   $ 6,743,465         36.968 % 

Guarantor 23

   $ 195,532         1.072 % 

Guarantor 24

   $ 391,064         2.144 % 

Aggregate Maximum Liability

   $ 18,241,454         100 % 